Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 1 of 11




                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  CARLOS BRITO,                                        :   Case No.:
  Individually,                                        :
                                                       :
          Plaintiff,                                   :
  v.                                                   :
                                                       :
  THE FIRST CONDOMINIUM BUILDING                       :
  ASSOCIATION, INC., a Florida Not For Profit          :
  Corporation,                                         :
                                                       :
        Defendants.                                    :
  _______________________________________ /

                       COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, CARLOS BRITO, (hereinafter “Plaintiff”), hereby sues the Defendants, THE

  FIRST CONDOMINIUM BUILDING ASSOCIATION, INC., a Florida Not For Profit

  Corporation, for injunctive relief, attorneys’ fees, litigation expenses and costs, for failing to

  make its facilities accessible to Americans with disabilities in violation of the Americans with

  Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                      JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).

          4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 2 of 11

                                                                        Complaint for Injunctive Relief
                                                                                          Page 2 of 11


                                                PARTIES

          5.    Plaintiff, CARLOS BRITO, is a resident of the State of Florida, sui juris, and is an

  individual with disabilities as defined by the ADA.

          6.    Defendant, THE FIRST CONDOMINIUM BUILDING ASSOCIATION, INC.,

  (hereinafter referred to as the “Defendant” or “FIRST CONDO ASSOCIATION”), is a Florida

  Not For Profit Corporation, is authorized to, and does, transact business in the State of Florida.

          7.    Plaintiff intends to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).

                                          GENERAL FACTS

           8.      Plaintiff, CARLOS BRITO, is a paraplegic (paralyzed from his T-6 vertebrae

  down), and must use a wheelchair to ambulate. He cannot walk or stand, and has limited use of

  his hands. He has trouble grasping or pinching object, or twisting his wrist.

          9.    Plaintiff has a personal desire to have access to places of public accommodations in

  order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

  Plaintiff, as an ADA tester accomplishes this goal by visiting the location, engaging all of the

  illegal barriers to access, or observing those barriers to access he is not able to access. Plaintiff

  intends to visit the subject places of public accommodations to verify their compliance or non-

  compliance with the ADA.

          10. Defendant, FIRST CONDO ASSOCIATION, is the entity responsible for the

  operation of the condominium, located at 13155 S.W. 42nd Street, Miami, Florida 33175,

  (hereinafter referred to as “13155 S.W. 42nd Street Facility”, “commercial facility”, or “facility”),

  and exercises control over the common areas.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 3 of 11

                                                                        Complaint for Injunctive Relief
                                                                                          Page 3 of 11


          11. On October 13, 2020, Plaintiff visited the 13155 S.W. 42nd Street Facility, in his

  capacity as an ADA tester.

          12. Plaintiff visited University Health Care, unit # 111, for a medical appointment.

          13. Plaintiff was not able to, and still cannot, access significant portions of the 13155

  S.W. 42nd Street Facility, or avail himself of the various goods and services Defendant otherwise

  offer to able-bodied individuals.

          14. The 13155 S.W. 42nd Street Facility is a place of public accommodation as defined

  by the ADA.

          15.        The following barriers exist within the common areas of the 13155 S.W. 42nd

  Street Facility:

                                                PARKING

                a. The plaintiff had difficulty exiting the vehicle, as designated
                   accessible parking spaces are located on an excessive slope.
                   Violation: There are accessible parking spaces located on an
                   excessive slope violating Section 4.6.3 of the ADAAG and
                   Section 502.4 of the 2010 ADA Standards;

                b. The plaintiff had difficulty exiting the vehicle, as designated
                   accessible parking space access aisles are located on an excessive
                   slope. Violation: There are accessible parking space access aisles
                   located on an excessive slope violating Section 4.6.3 of the
                   ADAAG and Section 502.4 of the 2010 ADA Standards;




                           ENTRANCE ACCESS AND PATH OF TRAVEL

                c. The plaintiff had difficulty traversing the path of travel, as it is
                   not continuous and accessible. Violation: There are inaccessible
                   routes from the public sidewalk and transportation stop. These
                   are violations of the requirements in Sections 4.3.2(1), 4.3.8,
                   4.5.1, and 4.5.2 of the ADAAG and Sections 206.2.1, 302.1, 303,
                   and 402.2 of the 2010 ADA Standards,
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 4 of 11

                                                                   Complaint for Injunctive Relief
                                                                                     Page 4 of 11



           d. The plaintiff had difficulty traversing the path of travel due to
              abrupt changes in level. Violation: There are changes in levels of
              greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the
              ADAAG and Section 303 of the 2010 ADA Standards;

           e. The plaintiff had difficulty entering and exiting the building due
              to a lack of the required amount of accessible entrances.
              Violation: The minimum amount of accessible entrances is not
              provided, violating Sections 4.1.3(8a) and 4.14.1 of the ADAAG
              and Section 206.4.1 of the 2010 ADA Standards;

                           ACCESS TO GOODS AND SERVICES

           f. There are drinking fountains located in the common areas that
              don’t provide access to those who have difficulty bending or
              stooping. Violation: There are drinking fountains that are in
              violation of Section 4.1.3(10) of the ADAAG and Sections 211.2
              & 602.7 of the 2010 ADA Standards;

             PUBLIC RESTROOMS LOCTAED IN THE COMMON AREAS

           g. The plaintiff was exposed to a cutting/burning hazard because
              the lavatories outside the accessible toilet compartment have
              pipes that are not wrapped. Violation: The lavatory pipes are not
              fully wrapped or maintained outside the accessible toilet
              compartment violating Section 4.19.4 of the ADAAG and
              Sections 213.3.4 & 606.5 of the 2010 ADA Standards;

           h. The plaintiff could not use the accessible toilet compartment
              door without assistance, as it is not self-closing and does not
              have compliant door hardware. Violation: The accessible toilet
              compartment door does not provide hardware and features that
              comply with Sections 4.17.5 and 4.13.9 of the ADAAG and
              Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards;

           i. The plaintiff could not enter the accessible toilet compartment
              without assistance, as the required maneuvering clearance is not
              provided. Violation: The accessible toilet compartment does not
              provide the required latch side clearance at the door violating
              Sections 4.13.6 and 4.17.5 of the ADAAG and Sections 404.2.4
              and 604.8.1.2 of the 2010 ADA Standards;
           j. The plaintiff had difficulty using the toilet without assistance, as
              it is not mounted at the required distance from the side wall.
              Violation: The water closet in the accessible toilet compartment
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 5 of 11

                                                                          Complaint for Injunctive Relief
                                                                                            Page 5 of 11


                    is mounted at a non-compliant distance from the wall in violation
                    of Section 4.17.3 and Figure 30(a) of the ADAAG and Section
                    604.2 of the 2010 ADA Standards;

                 k. The plaintiff could not transfer to the toilet without assistance, as
                    objects are mounted less than 12” above a grab bar obstructing
                    its use. Violation: The grab bars in the accessible toilet
                    compartment do not comply with the requirements prescribed in
                    Sections 4.17.6 and 4.26 of the ADAAG and Section 609.3 of the
                    2010 ADA Standards; and

                 l. The plaintiff could not transfer to the toilet without assistance, as
                    the side grab bar is not at the required location. Violation: The
                    grab bars in the accessible toilet compartment do not comply
                    with the requirements prescribed in Section 4.17.6 of the
                    ADAAG and Section 604.5.1 of the 2010 ADA Standards.

           16.      The Defendant, FIRST CONDO ASSOCIATION, engages in a policy and/or

  procedure of failing to maintain in operable working conditions those features of the commercial

  facility and the common areas, as identified in paragraphs 15 (a)-(l), in violation of 28 C.F.R. §

  36.211.

            17. Plaintiff has encountered and has knowledge of the numerous inaccessible elements

  that prevent access and/or are a threat to the safety of individuals with disabilities located at the

  subject commercial facility.

            18. Due to the architectural barriers encountered, all areas of the premises were not

  experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

  all-inclusive. A complete list of violations at the commercial facility, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives. 1

            19. Correcting each of the barriers in paragraphs 15 (a)-(l) of this Complaint are readily

  achievable.



  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 6 of 11

                                                                        Complaint for Injunctive Relief
                                                                                          Page 6 of 11


          20. Plaintiff intends to revisit the subject commercial facility as identified in paragraph 10

  of this Complaint.

          21. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility to enjoy the goods and services available to the public.

          22. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility, and has otherwise been discriminated

  against and damaged because of the existing ADA violations, including, but not limited to, those

  set forth herein.

          23. The ADA barriers identified in paragraphs 15, violate the ADA and infringe on

  Plaintiff’s right to travel free of discrimination. Once the barriers are removed, Plaintiff will revisit

  the subject commercial facility.

                                       COUNT I
                           AMERICANS WITH DISABILITIES (“ADA”)
                             ACTION FOR INJUNCTIVE RELIEF

          24. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

          25. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 22 of

  this Complaint as if fully stated herein.

          26. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendant’s conduct or omissions thereof.

          27. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendant’s conduct.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 7 of 11

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 11


          28. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          29. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination that discrimination under the ADA further includes “the failure to take such

  steps as may be necessary to ensure that no individual with a disability is excluded, denied

  services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services” as defined under § 12102 of the ADA.

          30. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

          31. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

          32. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

          33. At all times relevant to this action, the commercial facility is a place of public

  accommodation within the meaning of Title III of the ADA, 42 U.S.C. § 12181 and 28 CFR §

  36.104.

          34. Defendant, FIRST CONDO ASSOCIATION, who operates and manages the

  common areas of the 13155 S.W. 42nd Street Facility, is required to comply with the ADA. See

  28 CFR § 36.201.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 8 of 11

                                                                      Complaint for Injunctive Relief
                                                                                        Page 8 of 11


         35. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

  subject commercial facility, which deny him the full and equal enjoyment of the facilities as

  able-bodied persons.

         36. Defendant has deprived Plaintiff the equal opportunity to freely travel without fear of

  being subjected to discrimination by maintaining a public accommodation with ADA violations

  and failing to remove such barriers existing therein.

         37. Defendant has discriminated against the Plaintiff by denying him access to, and full

  and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

         38. Defendant, through the actions outlined above, has denied Plaintiff the opportunity to

  participate or benefit from the services, facilities, and accommodations provided by Defendant.

  42 U.S.C. §12182; 28 C.F.R. § 36.202.

         39. Defendant’s violations of the ADA mentioned above directly cause Plaintiff to

  sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

  and will continue to suffer irreparable injury as a result of Defendant’s pattern and practice of

  discrimination.

         40. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

  existing loss and damage will be aggravated, if the Defendant is not enjoined to comply with the

  ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be

  deterred from returning to the premises without the relief provided by the ADA as requested

  herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

  Defendant from discriminatory barriers, policies, and practices in violation of the ADA.
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 9 of 11

                                                                       Complaint for Injunctive Relief
                                                                                         Page 9 of 11


         41. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendant’s commercial

  facility. Defendant has caused Plaintiff to suffer a sense of isolation and segregation and deprive

  Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges and/or

  accommodations available to the able-bodied public by continuing to operate a commercial

  facility and the places of public accommodation with discriminatory conditions in violation of

  the ADA.

         42. Plaintiff wishes to re-visit the subject commercial facility and the places of public

  accommodation located therein to avail himself of the services, programs and/or activities

  available at the building/property, but also to assure himself that the subject commercial facility

  and the places of public accommodation are in compliance with the ADA so that he and others

  similarly situated will have full and equal enjoyment of the property without fear of

  discrimination, dignitary harm and threats to their safety, once the architectural barriers to access

  have been removed and reasonable changes in policy implemented, and it is absolutely clear that

  the discriminatory behavior and policies alleged herein cannot reasonably be expected to recur.

         43. Defendant is required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendant’s places of public accommodation since January 26, 1992, then the

  Defendant is required to ensure to the maximum extent feasible, that the altered portions of the

  facilities are readily accessible to and usable by individuals with disabilities, including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities is one

  which was designed and constructed for first occupancy subsequent to January 26, 1993, as
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 10 of 11

                                                                        Complaint for Injunctive Relief
                                                                                         Page 10 of 11


   defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible to and

   useable by individuals with disabilities as defined by the ADA.

          44. Notice to Defendant(s) is not required because of the Defendants’ failure to cure the

   violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

   and gross receipts of $50,000.00 or less).

          45. All other conditions precedent have been met by Plaintiff or waived by the

   Defendant.

          46. The Plaintiff demands a non-jury trial on all issues to be tried herein.

          47. Plaintiff has been obligated to retain undersigned counsel for the filing and

   prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

   costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

   costs and litigation expenses from the Defendant.

          48. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

   injunctive relief including an order to alter the subject facilities to make them readily accessible

   to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

   the subject facilities until the requisite modifications are complete.

         WHEREFORE, Plaintiff respectfully requests:

          A.      The Court issue a Declaratory Judgment that determines that the Defendants at the

   commencement of the subject lawsuit is in violation of Title III of the Americans with

   Disabilities Act, 42 U.S.C. § 12181 et seq;

          B.      Injunctive relief against the Defendant, FIRST CONDOMINIUM BUILDING

   ASSOCIATION, INC., including an Order to make all readily achievable alterations to the

   facility; or to make such facility readily accessible to and usable by individuals with disabilities
Case 1:21-cv-22050-KMM Document 1 Entered on FLSD Docket 06/03/2021 Page 11 of 11

                                                                      Complaint for Injunctive Relief
                                                                                       Page 11 of 11


   to the extent required by the ADA; and to require the Defendant to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to

   afford all offered goods, services, facilities, privileges, advantages or accommodations to

   individuals with disabilities; and by failing to take such steps that may be necessary to ensure

   that no individual with a disability is excluded, denied services, segregated or otherwise treated

   differently than other individuals because of the absences of auxiliary aids and services;

          C.      Award Plaintiff his reasonable attorney fees, costs and litigation expenses incurred

   in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

          D.      Any such other and further relief as this Court may deem proper and just under the

   circumstances and allowable under Title III of the American with Disabilities Act.

   Dated: June 3, 2021                   Respectfully submitted,

                                                 By:/S/ Camilo F. Ortega
                                                 Camilo F. Ortega, Esq.,
                                                 Florida Bar No.: 0075387
                                                 ORTEGA LAW GROUP, P.A.,
                                                 REGENCY SQUARE
                                                 2440 SE FEDERAL HIGHWAY
                                                 SUITE M
                                                 STUART, FLORIDA 34994
                                                 Ph: (786) 452-9709
                                                 Fax: (772) 617-6201
                                                 E-Mail: camilo@ortega-law.com
                                                 Service by E-Mail:
                                                 service@ortega-law.com
